REQUESTED BY: Dear Senator Chambers:
This is in reference to your correspondence of January 23, 1979, concerning section 83-151, R.R.S. 1943. You inquire whether a literary work produced by an inmate `on his own time and with his own resources' is exempt from the operation of section 83-151 as it now reads. In our opinion such an item would fall within the exempted class.
We call to your attention the fact that LB 319, introduced in the present session, would delete the language about which you inquire from section 83-151.